THIS DOCUMENT PREPARED BY
AFTER RECORDING RETURN TO:

Beth S. Rubin
Riemer & Braunstein LLP
71 South Wacker Drive, Suite 3515
Chicago, Illinois 60606

Property Address:

403 Ogletree Drive
Livingston, Texas

FIRST AMENDMENT TO LEASEHOLD DEED OF TRUST,
ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT,
FIXTURE FILING AND FINANCING STATEMENT

THIS FIRST AMENDMENT TO LEASEHOLD DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT (this “Amendment”),
is made as of this 4th day of May, 2011, by and between G&E HC REIT II
LIVINGSTON MOB, LLC, a Delaware limited liability company (“Grantor”), and BANK
OF AMERICA, N.A., a national banking association, as agent (“Administrative
Agent”), under a Credit Agreement dated as of July 19, 2010 (as amended from
time to time, the “Credit Agreement”) among Grantor, each other party which is
or becomes a borrower under the Credit Agreement each of whom with Mortgagor are
referred to herein individually and collectively as “Borrower”, Administrative
Agent and the other lending institutions which become parties to the Credit
Agreement (Bank of America, N.A. and the other lending institutions which become
parties to the Credit Agreement are collectively referred to as “Lenders” and
individually as “Lender”; and Administrative Agent, in such capacity as agent
for Lenders, together with its successors and assigns, "Beneficiary”).

WITNESSETH:

WHEREAS, Grantor, by that certain Leasehold Deed of Trust, Assignment of Leases
and Rents, Security Agreement, Fixture Filing and Financing Statement dated as
of September 9, 2010 in favor of Administrative Agent, which was recorded on
September 17, 2010 in the Official Records of Polk County, Texas in Volume 1764,
Page 587 (the “Deed of Trust”), granted, bargained, sold, conveyed, transferred,
assigned and set over, with general warranty, to Trustee for the benefit of
Beneficiary, certain real property located in Livingston, Polk County, Texas, as
more particularly described on Exhibit A attached hereto and made a part hereof
(the “Land”), to secure certain indebtedness (the “Loan”); and

WHEREAS, the Loan is evidenced by those certain Promissory Notes made by
Borrower payable to the order of the applicable Lender in the aggregate original
principal amount of Twenty Five Million and No/100 Dollars ($25,000,000.00) (as
amended from time to time, collectively, the "Note”); and

WHEREAS, Grantor has requested certain modifications to the Credit Agreement,
the Note and certain other Loan Documents (as defined in the Deed of Trust), all
as set forth in that certain First Amendment to Credit Agreement and Related
Loan Documents dated as of the date hereof by and between Borrower and
Administrative Agent (the “First Amendment to Credit Agreement”), and in that
certain Amended and Restated Promissory Note dated as of the date hereof made by
Borrower to the order of the applicable Lender (the “Amended and Restated
Note”); and

WHEREAS, Grantor and Beneficiary desire to execute and deliver this Amendment to
reflect such modifications to the Deed of Trust all as set forth in the First
Amendment to Credit Agreement, and as more particularly described herein.

NOW THEREFORE, for and in consideration of the recitals set forth above and made
a part hereof, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the undersigned do hereby agree as
follows:

1. Capitalized terms used herein and not defined shall have the meaning ascribed
to such terms in the Deed of Trust.

2. The definition of “Note” is hereby amended and restated in its entirety as
follows:

""Note” means, singly and collectively, those certain Promissory Notes, each
dated July 19, 2010 made by Borrower and payable, respectively, to the order of
each Lender in the principal face amount of that Lender’s Commitment, such Note
being in the aggregate original principal amount of Twenty Five Million and
No/100 Dollars ($25,000,000.00), as amended and restated pursuant to that
certain Amended and Restated Promissory Note dated May 4, 2011 made by Borrower
and payable, respectively, to the order of Administrative Agent as a Lender in
the principal amount of that Lender’s Commitment, as such amount is increased
pursuant to those certain Amended and Restated Promissory Note and the First
Amendment to Credit Agreement, such Note being in the aggregate original
principal amount of Forty Five Million and No/100 Dollars ($45,000,000.00),
bearing interest as provided in the Credit Agreement, as the same may from time
to time be extended, amended, restated, supplemented or otherwise modified.”

3. The reference in Section 19.6 of the Deed of Trust to the total indebtedness
secured by the Deed of Trust as “Fifty Million and No/100 Dollars
($50,000,000.00)” is hereby deleted and replaced with “Ninety Million and No/100
Dollars ($90,000,000.00)”.

4. The parties hereto agree that the terms “Credit Agreement”, “Note” and “Loan
Documents”, each as used in the Deed of Trust and the other Loan Documents,
shall mean the Credit Agreement, the Note and the Loan Documents, respectively,
each as amended by this Amendment, the First Amendment to Credit Agreement and
the Amended and Restated Promissory Note.

5. Except as expressly modified and amended hereby, the Deed of Trust shall
continue in full force and effect and, as thus modified and amended, is hereby
ratified, confirmed and approved. This Amendment applies to, inures to the
benefit of and is binding on the parties hereto, and their respective successors
and assigns.

6. This Amendment may be executed in multiple counterparts all of which taken
together shall constitute one executed original.

7. TO THE MAXIMUM EXTENT PERMITTED BY LAW, GRANTOR HEREBY AGREES THAT ALL
ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AMEDNMENT OR THE DEED OF
TRUST MAY BE TRIED AND DETERMINED IN THE STATE AND FEDERAL COURT LOCATED IN THE
COUNTY OF COOK, STATE OF ILLINOIS OR, AT THE SOLE OPTION OF BENEFICIARY, IN ANY
OTHER COURT IN WHICH BENEFICIARY SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS
AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER IN CONTROVERSY, EXCEPT
THAT ANY ACTION TO FORECLOSE THE DEED OF TRUST, TO OBTAIN POSSESSION OF THE
PROPERTY, TO HAVE A RECEIVER OR KEEPER APPOINTED FOR THE PROPERTY OR TO ENFORCE
ANY OTHER REMEDY HEREIN AFFECTING THE PROPERTY, INCLUDING, BUT NOT LIMITED TO,
INJUNCTIVE RELIEF, MAY BE BROUGHT, AT THE SOLE OPTION OF BENEFICIARY, IN THE
STATE AND FEDERAL COURTS LOCATED IN THE STATE OF TEXAS. TO THE MAXIMUM EXTENT
PERMITTED BY LAW, GRANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT IT MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS PARAGRAPH. TO THE MAXIMUM
EXTENT PERMITTED BY LAW, GRANTOR HEREBY WAIVES PERSONAL SERVICE OF PROCESS UPON
GRANTOR, AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED
MAIL DIRECTED TO GRANTOR AT THE ADDRESS STATED IN THE DEED OF TRUST AND SERVICE
SO MADE WILL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT.

8. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT,
THE DEED OF TRUST OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT, THE DEED OF TRUST AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

9. THIS AMENDMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOLLOW]

IN WITNESS WHEREOF, Grantor and Administrative Agent have caused this Amendment
to be executed under seal as of the day and year first written above.

GRANTOR:

G&E HC REIT II LIVINGSTON MOB, LLC,
a Delaware limited liability company

By: Grubb & Ellis Healthcare REIT II Holdings, LP,
a Delaware limited partnership, its sole Member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation, its general partner

By: /s/ Danny Prosky
Name: Danny Prosky
Title: President and Chief Operating Officer


         
STATE OF CALIFORNIA
COUNTY OF ORANGE
  §
§
§  
SS.



On April 28, 2011 before me, P.C. Han, Notary Public, personally appeared Danny
Prosky, who proved to me on the basis of satisfactory evidence to be the person
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person, or the entity upon behalf of which person acted, executed
the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature: /s/ P.C. Han (Seal)

IN WITNESS WHEREOF, Grantor and Administrative Agent have caused this Amendment
to be executed under seal as of the day and year first written above.

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,
a national banking association

By: /s/ Christopher A. Thangaraj
Name: Christopher A. Thangaraj
Its: Vice President


     
State of Illinois
County of Cook
  §
§
§

This instrument was acknowledged before me on April 29, 2011, by Christopher A.
Thangaraj, a Vice President of Bank of America, N.A., a national banking
association, on behalf of said entity.

/s/ Ckeotre A Roca-Dawson
Notary Public

My commission expires: June 17, 2014

